DLD-062                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-2069
                                      ___________

                           JEAN EMMANUEL RODRIGUEZ,
                                          Appellant

                                             v.

                           THE STATE OF NEW JERSEY;
                        THE UNITED STATES OF AMERICA
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. Civil No. 1:18-cv-14511)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

           Submitted for Possible Dismissal Due to a Jurisdictional Defect or
     Possible Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   January 7, 2021

                Before: JORDAN, KRAUSE and PHIPPS, Circuit Judges

                            (Opinion filed: January 25, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Jean Rodriguez appeals from the District Court’s order dismissing

his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). For the reasons that follow, we will

affirm the District Court’s judgment.

       In October 2018, Rodriguez filed a complaint in the District Court alleging that his

civil rights were violated through a wide-ranging conspiracy by unidentified “Caucasian

Identity Extremist[s] in the State of New Jersey.” See Compl. at p. 3. He named New

Jersey and the United States as the sole defendants. Rodriguez claimed that between

1996 and 2018, various unnamed white police officers in New Jersey made false

statements to incarcerate him, helped a business deprive him of “money and service,” and

“ease[d] the mind[s] of racist citizens.” See id. He claimed that extremists “used their

control over society” in “schools, banks, restaurants, etc.” to “victimize” him. See id. at

p. 4. He sought $500 million in damages, expungement of his criminal record and those

of others, room and board at a university, a visa for his brother, and the phasing out of

laws and executive orders rooted in racism. See id.

       After granting Rodriguez’s application to proceed in forma pauperis, the District

Court, in a lengthy order, screened and dismissed his complaint for failure to state a claim

upon which relief can be granted. In doing so, the District Court noted Rodriguez’s

failure to comply with Rule 8 of the Federal Rules of Civil Procedure. See Fed. R. Civ.

P. 8(a) (requiring that a claim for relief include “a short and plain statement of the

grounds for the court’s jurisdiction,” as well as “a short and plain statement of the claim
                                              2
showing that the pleader is entitled to relief”). The District Court gave Rodriguez 20

days to amend his complaint and warned him that his case would be dismissed if he failed

to file an amended complaint within that time. Rather than filing an amended complaint,

Rodriguez filed a notice of appeal within the time to amend provided by the District

Court.1

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.2 We construe

Rodriguez’s allegations liberally and exercise plenary review over the District Court’s

order dismissing Rodriguez’s complaint. See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). We may summarily affirm a district court’s decision “on any basis supported


1
  Although Rodriguez’s notice of appeal was not placed on the District Court docket
until May 2020, it was filed in a different district court on April 3, 2020, 14 days after the
District Court issued its order, and subsequently transferred to the District of New Jersey.
We note that this administrative docketing delay does not affect the timeliness of
Rodriguez’s appeal. See LaVallee Northside Civic Ass’n v. Virgin Islands Coastal Zone
Mgmt. Comm’n, 866 F.2d 616, 626 (3d Cir. 1989) (“A party who brings an appeal within
the prescribed statutory time, but unknowingly does so in the wrong forum, has
nonetheless “appealed” within the appropriate limitation period in the sense that notice
has been given to the adverse party.”); see also United States v. Solly, 545 F.2d 874, 876
(3d Cir. 1976) (“[W]henever a notice of appeal is filed in a district court, it is filed as of
the time it is actually received in the clerk’s office even though it is designated as filed by
the clerk’s office at a later date.”).
2
   We have ruled that we can exercise appellate jurisdiction over a litigant’s appeal from
an order dismissing a complaint without prejudice and with leave to amend on the basis
that the litigant failed “to move to amend within the [period of time] granted by the
court.” Batoff v. State Farm Insurance Co., 977 F.2d 848, 851 n.5 (3d Cir. 1992). By
failing to file an amended complaint within the time allotted by the District Court and
filing a notice of appeal instead, Rodriguez “elected to stand” on his complaint. See id.;
see also Hoffman v. Nordic Naturals, Inc., 837 F.3d 272, 279 (3d Cir. 2016); Huertas v.
Galaxy Asset Mgmt., 641 F.3d 28, 31 n.3 (3d Cir. 2011) (per curiam).
                                              3
by the record” if the appeal fails to present a substantial question. See Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       As the District Court properly concluded, Rodriguez’s sprawling, vague

conspiracy claims are not sufficient to state a federal claim. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.”) (citation and quotation marks omitted); see also Fed. R.

Civ. P. 8(a). Further, both the United States and New Jersey — the only defendants

named by Rodriguez — are protected from suit by sovereign immunity absent an explicit

waiver, which has not been identified here. See FDIC v. Meyer, 510 U.S. 471, 475

(1994); Allen v. N.J. State Police, 974 F.3d 497, 505 (3d Cir. 2020).

       For these reasons, we will summarily affirm the District Court’s judgment.




                                             4